                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

PEOPLE FOR THE ETHICAL
TREATMENT OF ANIMALS, INC.,

       Plaintiff,

v.                                                    Case No.: 8:16-cv-2899-T-36AAS

DADE CITY’S WILD THINGS, INC.,
et al.,

      Defendants.
_____________________________________/

                                         ORDER

       People for the Ethical Treatment of Animals, Inc. (PETA) moves to strike the

declaration of Kathy Stearns regarding the March 31, 2020 tiger transfer (the

declaration) (doc. 325).    (Doc. 326). In the alternative, PETA requests leave to

respond to the declaration. (Id.).

       The court required the parties to file a joint status report after the March 31,

2020 tiger transfer, and the parties complied. (Docs. 323, 324). The following day,

Ms. Stearns filed the declaration. (Doc. 325). The declaration neither requests relief

nor supports a motion or response.

       “Federal Rule of Civil Procedure 7(a) enumerates the exclusive list of pleadings

that are allowed in federal court. . . . Notably absent from this list of allowable

pleadings is the affidavit. . . . Instead, an affidavit is a form of testimony, the filing of

which must accompany the motion or response it is intended to support.” Sentinel

Capital Orlando, LLC v. Centennial Bank, No. 6:12-CV-785-ORL-40GJK, 2014 WL
12618336, at *1-2 (M.D. Fla. Sept. 4, 2014) (citations omitted). Indeed, Federal Rule

of Civil Procedure 6(c)(2) requires that “[a]ny affidavit supporting a motion must be

served with the motion.” The declaration is procedurally improper.

      Accordingly, PETA’s motion to strike Ms. Stearns’ declaration (Doc. 326) is

GRANTED. The Clerk is directed to STRIKE the declaration. If Ms. Stearns’ seeks

judicial relief, she must do so in the form of a motion that complies with applicable

federal and local rules.

      ORDERED in Tampa, Florida on April 9, 2020.
